  8:15-cr-00200-BCB-MDN Doc # 158 Filed: 12/01/20 Page 1 of 2 - Page ID # 346




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:15CR200

        vs.
                                                       ORDER ON APPEARANCE FOR
DEIDRA KIRKENDALL,                                   SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on December 1, 2020 regarding Petition
for Offender Under Supervision [153]. Michael J. Hansen represented the defendant.
Kimberly C. Bunjer represented the government. The defendant was advised of the
alleged violation(s) of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before U.S. District Judge Brian C. Buescher in Courtroom No. 5, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 1:30 p.m. on
January 21, 2021.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into
federal custody. The defendant shall be afforded the right to a detention hearing upon
coming into federal custody and the government's motion for detention is held in
abeyance.
       The defendant shall be returned to the custody of Nebraska state authorities
pending the final disposition of this matter. The U.S. Marshal for the District of Nebraska
is directed to place a detainer with the correctional officer having custody of the defendant.
8:15-cr-00200-BCB-MDN Doc # 158 Filed: 12/01/20 Page 2 of 2 - Page ID # 347




    IT IS SO ORDERED.


    Dated this 1st day of December, 2020.

                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge




                                       2
